United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Leonard Wood, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-710
Issued: October 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 21, 2010 appellant filed a timely appeal from an October 26, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden to establish that he sustained a traumatic
injury in the performance of duty on August 5, 2010.
FACTUAL HISTORY
On September 15, 2010 appellant, then a 57-year-old materials handler, filed a traumatic
injury claim. He was helping to guide a truck on August 5, 2010 when the driver backed into
him, trapping his head between the vehicle and a warehouse curtain. Thereafter, appellant
1

5 U.S.C. § 8101 et seq.

experienced headaches and soreness. He did not incur any time loss from work. The employing
establishment controverted the claim on the grounds that appellant did not submit medical
evidence.
OWCP informed appellant in a September 22, 2010 letter that additional evidence was
needed to establish his claim. It gave him 30 days to submit a physician’s reasoned report
explaining how the August 5, 2010 employment incident caused his injury. Appellant did not
respond.
By decision dated October 26, 2010, OWCP denied appellant’s claim, finding the
medical evidence insufficient to establish that the August 5, 2010 employment incident
contributed to a diagnosed medical condition.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his claim by the weight of reliable, probative and substantial evidence,2
including that he is an “employee” within the meaning of FECA and that he filed his claim
within the applicable time limitation.3 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

R.C., 59 ECAB 427 (2008).

4

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

2

ANALYSIS
The evidence of record supports that appellant’s head was caught between a truck and a
warehouse curtain on August 5, 2010. Appellant failed to submit any medical reports when he
filed his traumatic injury claim on September 15, 2010 or after OWCP advised him in a
September 22, 2010 letter to furnish such reports within 30 days. As no medical evidence was
offered to show that the accepted August 5, 2010 employment incident contributed to a
diagnosed head condition, appellant failed to establish his prima facie claim for compensation.7
Appellant contends on appeal that he sustained a head injury at work on August 5, 2011.
As noted, however, he failed to provide any medical evidence supporting causal relationship.
The Board points out that appellant submitted new evidence on appeal. The Board lacks
jurisdiction to review evidence for the first time on appeal.8 However, appellant may submit
new evidence or argument as part of a formal written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury in the
performance of duty on August 5, 2010.

7

See Donald W. Wenzel, 56 ECAB 390 (2005).

8

20 C.F.R. § 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the October 26, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: October 18, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

